UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1765



REEDIE J. WARD,

                                             Plaintiff - Appellant,

          versus


RAVENSWOOD VILLAGE NURSING HOME,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-97-342-6)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reedie J. Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district
court, Ward v. Ravenswood Village, No. CA-97-342-6 (S.D.W. Va.
May 15, 1997), and deny Appellant's motion for appointment of coun-

sel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2